Citation Nr: 1828285	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-28 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from July 1992 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In September 2016, the Board remanded the issue on appeal, but evidence since the Board's remand shows that continued development remains necessary.  Thus the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The issue of entitlement to TDIU is remanded for further development for the following reasons.  First, as noted by the Board in the September 2016 remand, a VA Compensated Work Therapy note in August 2015 shows that the Veteran was to begin employment with VA on September 20, 2015.  In November 2015, the Veteran's vocational rehabilitation records show that he informed his vocational rehabilitation counselor that he lost his job.  VA treatment records in February 2016 show that the Veteran was offered a position to work as a housekeeping aid with the VA Medical Center in Charleston, South Carolina and that in March 2016 he reported that he would begin working for VA on April 18, 2016.  However VA treatment records in August 2017 show that the Veteran was unable to retain a job due to medical issues.  VA treatment records in January 2018 show that the Veteran returned to the Pittsburgh area.  Accordingly, throughout the appeal, he has been intermittently employed, and the dates of his employment should be verified (particularly for the period from September 2015 to the present).  

Second, VA treatment records in August 2017 show that the Veteran was considering filing a new claim for disability benefits with the Social Security Administration (SSA).  On remand, an attempt should be made to associate any outstanding SSA records with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate any outstanding SSA records (decision(s) and supporting medical records) with the Veteran's VA claims file.  Follow the 38 C.F.R. 
§ 3.159(c) procedures for obtaining these records.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Request that the Veteran provide information concerning his employment during the appeal period, particularly from September 2015 to the present, to include the dates of employment, income, and type of employment.  Thereafter, take any necessary action to verify the Veteran's employment with VA including in Pittsburgh, PA and Charleston, South Carolina, as well as with any other employer.  

3. Thereafter, readjudicate the issue of entitlement to TDIU.  If the benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2017).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  


